Case 1:19-cv-00715-LO-IDD Document 35 Filed 06/18/19 Page 1 of 1 PageID# 555




                          UNITED STATES DIS TRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division



JUUL LABS,INC.,

PlaintifT,



V.                                                    Civil Action No. I:I9-cv-007I5-LO-IDD



THE UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE A,

Defendants.



                                    ORDER GRANTING PLAINTIFF^S
                           MOTION TO UNSEAL DOCUMENTS

       This Court, having considered ihe Motion by Plaintiff Juul Labs. Inc. ("Plaintiff') to

Unseal Documents and for good cause shown, it is hereby:

       ORDERED that the Motion shall be. and hereby is. granted: and it is further

       ORDERED that the Clerk of the Court shall unseal (1) Schedule A to the Complaint,

which includes a list of eBay account names used by Defendants;(2) Exhibit 2 to the Complaint,

which contains screenshots of Defendants" Internet Store listings;(3) Exhibit 3 to the Complaint,

which contains screenshots of Defendants" Internet Store payment pages; and (4) Plaintiffs

memorandum of law in support of its ex pane motion for a temporary restraining order including

temporary asset restraint and expedited discovery.



       SO ORDERED THIS _\3^day Qf\\Vaj>^ . 2019.
                                                       LLTirrCTT
                                                       United SluIcj .
